Citation Nr: 0431055	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-08 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service connected depressive reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for a 
compensable rating for his service-connected depressive 
reaction. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the veteran's current 
psychiatric impairment is due to nonservice-connected 
personality disorder, alcohol dependence, and cannabis abuse; 
his service-connected depressive reaction is asymptomatic.   


CONCLUSION OF LAW

The criteria for a compensable rating for a depressive 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9413 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision; the March 
2003 Statement of the Case; the May 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for a compensable rating for 
a service connected depressive reaction, and complied with 
VA's notification requirements.  The Statement of the Case 
and Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated September 2002, 
April 2004, and July 2004 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for a compensable rating for a service 
connected depressive reaction, and the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in September 2002, prior to the October 2002 RO 
rating decision.  VCAA notice was also provided in April 
2004.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for a compensable rating for a service connected 
depressive reaction, and to respond to VA notice.  Therefore, 
not withstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statements of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
September 2002, April 2004, and July 2004 correspondence and 
asked him to identify all medical providers who treated him 
for a depressive reaction.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in November 2003.  The 
Board finds this examination, along with the other medical 
records in the claims file, provides sufficient findings upon 
which to determine the severity of the veteran's disability.  
There is no duty to provide another examination or obtain 
another medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1962 to June 
1966.  In January 1966, the veteran stole a car in order to 
go AWOL with a friend.  This led to a military conviction for 
which he was sentenced to six months of confinement at hard 
labor.  In March 1966, the night before the transfer was to 
occur, the veteran slashed his left wrist.  In the opinion of 
the Confinement Center NCOIC, the veteran feigned suicide in 
the hopes that it would result in his hospitalization and 
subsequent discharge from service.  The veteran was in fact 
hospitalized and diagnosed with (1) depressive reaction, 
acute, mild manifested by despondency and the slashing of 
left wrist, and (2) sociopathic personality disorder, 
chronic, moderate, manifested by long standing history of 
behavioral difficulties, blandness, shallow thinking, and 
difficulty and delay of immediate gratification.  By the time 
his Medical Board Report was dictated (May 1966), he was 
considered free of psychiatric symptoms.  

A June 1968 RO rating decision for vocational rehabilitation 
purposes granted service connection and a zero percent rating 
for the veteran's depressive reaction.  The RO noted that the 
veteran also had a (nonservice-connected) constitutional or 
developmental abnormality (sociopathic personality) but 
determined that there were ascertainable residuals of the 
service-connected psychiatric disorder, albeit less than 10 
percent.

The veteran underwent a VA examination in December 1980 where 
the clinician noted that "the fact that this veteran 
developed depression while he was incarcerated is a perfectly 
normal emotional response" and that "the proper diagnosis 
in service would have been that of a character disorder with 
depressive features (and these were relieved very quickly)."  
Consequently, the clinician opined that the veteran did not 
suffer from a depressive reaction at that time.  Service 
connection and a zero percent rating for depressive reaction 
has remained in effect since 1968.

The veteran underwent another VA examination in November 
2003.  He reported that he smokes a pack of cigarettes per 
day and that he drinks alcohol in spurts (drinking for three 
days in a row to the point of inebriation and making himself 
sick).  He has not smoked marijuana in over three months (he 
used to smoke it every three weeks).  He reported a history 
of using rock, cocaine, and crank.  The clinician noted that 
the veteran received psychiatric treatment in June 1966 and 
that there has been no other history of psychiatric 
hospitalizations or counseling.  

Upon examination, the veteran was appropriately dressed.  He 
was calm, but guarded and suspicious as he asked questions of 
the clinician in response to benign questions.  The veteran's 
thought content was paranoid; his associations were coherent, 
relevant, and tight.   He was oriented as to the month, date, 
year, city, state, and office location.  He denied auditory 
or visual hallucinations and delusions.  His attention and 
concentration were fair.  His abstracting ability was intact 
for a similarity, a difference, and interpreting a proverb.  
His fund of acquired knowledge was intact for the current and 
most recent past presidents, and the significance of Martin 
Luther King Jr.  He reported that he had been sleeping well 
until recently (due to problems with the people with whom he 
is living) and that his appetite is fair.   He stated that he 
feels like he is "walking on eggshells" with regards to the 
people with whom he is living.  The clinician opined that the 
veteran is not a danger to himself or others, and that he is 
able to manage VA funds.  

The clinician diagnosed the veteran with alcohol dependence, 
cannabis abuse, and antisocial personality disorder with 
paranoid traits.  He assigned the veteran a Global Assessment 
of Functioning (GAF) score of 55 (indicative of serious 
symptomatology for the personality disorder and drug and 
alcohol related disorders).  The clinician stated that the 
veteran had a reaction to adjustment to military life many 
years ago and his most current appropriate diagnosis is an 
antisocial personality disorder and paranoid traits.  He 
stated that the veteran's service connected depressive 
reaction is at least as likely as not related to his current 
mental health status; at this time he is exhibiting a 
personality disorder, alcohol dependence, and cannabis abuse.  
He then opined that the veteran would have difficulty 
maintaining gainful employment to a moderate to serious 
degree with regard to his drug and alcohol use and his 
personality disorder.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders, a noncompensable rating is 
warranted when a mental condition has been diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted when the 
veteran experiences occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent disability rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted if the veteran experiences occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent is warranted only when the 
veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression.   
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name
   
The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

Analysis

The veteran seeks a compensable rating for a service 
connected depressive reaction.  In reviewing the historical 
record, the Board notes that the service medical records 
indicate that the veteran's depressive reaction was 
asymptomatic upon discharge from service and, in December 
1980, a VA clinician noted that the veteran should have been 
properly diagnosed with a character disorder with depressive 
features, and that those depressive features "were relieved 
very quickly."  The clinician found no evidence of a 
symptomatic depressive reaction at that time.  There is no 
medical evidence in the record of treatment for a psychiatric 
disorder and it is not contended otherwise.  Nevertheless, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  (Emphasis added.)  The 
only medical evidence of record that relates to the veteran's 
current psychiatric status is a report of a November 2003 VA 
psychiatric examination.  (The veteran failed to report for 
VA psychiatric examinations scheduled in March 1998 and 
October 2002.)  Thus, in adjudicating this appeal, the 
Board's primary focus is on that evaluation.   

The veteran's November 2003 VA psychiatric examination 
revealed a diagnostic  impression that was essentially 
unchanged from the only other post-service psychiatric 
opinion of record, dated in 1980: the veteran had a reaction 
to adjustment to military life many years ago and his most 
current appropriate diagnosis is an antisocial personality 
disorder and paranoid traits.  (Emphasis added.)  Following 
the mental status examination, a GAF score of 55 was 
recorded, which is indicative of appreciable social and 
industrial impairment.  (Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].)  
However, the clinician made it clear that the veteran's 
symptoms, and his subsequent difficulties in maintaining 
employment, are due to his non-service connected sociopathic 
personality disorder and substance  (drug and alcohol) abuse 
rather than his service connected depressive reaction.  

The Board notes that the November 2003 psychiatrist opined 
that the veteran's service connected depressive reaction is 
"at least as likely as not related to his current mental 
health status".  However, that link is not in dispute as 
service connection is already in effect for a depressive 
reaction.  That is, VA determined in 1968 that the veteran 
had a depressive reaction to his sociopathic personality 
disorder.  Thus, service connection was established for a 
depressive reaction (versus depressive disorder).  The 
question here is whether the depressive reaction is currently 
symptomatic and, if so, to what degree.  The same November 
2003 psychiatrist added that, at this time, he (the veteran) 
is exhibiting a personality disorder, alcohol dependence, and 
cannabis abuse.  He then opined that the veteran would have 
difficulty maintaining gainful employment to a moderate to 
serious degree with regard to his drug and alcohol use and 
his personality disorder.  (Emphasis added.)  Depressive 
reaction was not listed under the final diagnoses and service 
connection is not in effect for a personality disorder, 
alcohol dependence or drug abuse.   

The Court of Appeals for Veterans' Claims has held that, 
under the duty to assist, where there are service-connected 
and nonservice-connected disabilities affecting the same 
bodily part or system, medical evidence is required to permit 
the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993); also see Mittleider v. West, 11 Vet. 
App. 181 (1998).  In this case, it is clear that the only 
medical evidence relating to the veteran's current 
psychiatric status reflects that the veteran's depressive 
reaction is asymptomatic and that his current social and  
industrial impairment are due to the only diagnoses rendered 
by that examination, a personality disorder, alcohol 
dependence, and cannabis abuse.

As the preponderance of the evidence is against the claim for 
a compensable rating for a depressive reaction, the benefit 
of the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A compensable rating for a depressive reaction is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



